TO BE PUBLISHED




V.                              IN SUPREME COURT



CASSIDY ANN TEATER                                                     RESPONDENT



                               OPINION AND ORDER



      Cassidy Ann Teater (Teater), whose bar roster address is P.O. Box 986,

Nicholasville, KY 40356, KBA Member Number 94855, was admitted to the

practice of law in the Commonwealth of Kentucky on July 30, 2012.1 On

September 25, 2019, the Supreme Court of Tennessee prohibited Teater from

practicing law in the state of Tennessee. This prohibition is tantamount to

disbarment. Thereafter, the Kentucky Bar Association (KBA) filed a petition

with this Court asking that we impose reciprocal discipline pursuant to SCR

3.435. We ordered Teater to show cause why we should not impose such

discipline, and she failed to respond to that order. Because Teater failed to

show cause as to why we should not impose reciprocal discipline, this Court


        1 Teater was suspended from the practice of law in Kentucky on January 19,
2018 for not fulfilling her CLE requirement. Her address at the time of the events that
give rise to this discipline was in Antioch, Tennessee.
hereby disbars her from the practice of law, as consistent with the order of the

Supreme Court of Tennessee.

                                I. BACKGROUND

      Kimberly Guzman paid Teater a $5,000.00 flat fee to represent her.

Teater agreed to file a petition for an alien relative and an application for waiver

of grounds of admissibility in order to permit Ms. Guzman’s spouse to remain

in the United States and to obtain a green card. Teater filed the petition for an

alien relative but did not file the application for waiver of grounds of

admissibility, despite assuring Ms. Guzman that she did so. Ms. Guzman was

often unable to contact Teater, and Teater would not provide Ms. Guzman’s file

to either Ms. Guzman or Ms. Guzman’s new counsel.

      Juana Teletor Reyes paid Teater a $1,000.00 flat fee to represent her in

removal proceedings. Teater informed Ms. Reyes’s former counsel that Teater

would be taking over representation and that she had filed a Motion to

Substitute Counsel which had been granted. From December 2016 until the

date of Ms. Reyes’s removal hearing on April 27, 2017, Ms. Reyes was only able

to make contact with Teater once. When Ms. Reyes appeared at Teater’s office

on the day of the telephonic removal hearing, the office was closed and

appeared to be abandoned. Teater had never filed the Motion for Substitution

of Counsel. Ms. Reyes traveled to Memphis, Tennessee and attempted to

communicate with the judge in the removal proceeding, but an Order of

Removal in abstentia had already been entered against her. Ms. Reyes’s prior

counsel filed a Motion to reopen the proceedings and set aside the removal.

                                         2
Teater did not respond to Ms. Reyes’s counsel’s request for a declaration in

support of Ms. Reyes’s motion to set aside the removal or her request for Ms.

Reyes’s file.

      Teater is licensed to practice law in Kentucky and Texas. She is not

licensed to practice in Tennessee, but her practice is limited to federal

immigration law. Tennessee took action against Teater pursuant to Tennessee’s

Rule of Professional Conduct 8.5(a) which provides that “a lawyer not admitted

in this jurisdiction is also subject to disciplinary authority of this jurisdiction if

the lawyer provides or offers to provide any legal services in this jurisdiction.”

The Board of Professional Responsibility of the Supreme Court of Tennessee

found that Teater had violated the Rules of Professional Conduct 1.1

(competence), 1.3 (diligence), 1.4(a) (communication), 1.5 (fees), 1.16(d)

(termination of representation), 3.2 (expediting litigation), and 8.4(a)

(misconduct). That Board found that Teater had abandoned her clients after

accepting payment from them, and that both clients suffered harm as a result.

Tennessee found three aggravating factors but no mitigating factors, as Teater

did not participate in the disciplinary proceedings. The Supreme Court of

Tennessee prohibited Teater from practicing law in the courts of that state, and

this prohibition is tantamount to a disbarment.

                                   II. ANALYSIS

      When this Court is presented with an attorney facing disciplinary action

in another jurisdiction, the Court must decide whether identical reciprocal

discipline is warranted here in the Commonwealth. This Court “shall impose

                                         3
the identical discipline unless Respondent proves by substantial evidence: (a) a

lack of jurisdiction or fraud in the out-of-state disciplinary proceeding, or (b)

that misconduct established warrants substantially different discipline in this

state.” SCR 3.435(4). Without such “substantial evidence,” “a final adjudication

in another jurisdiction that an attorney has been guilty of misconduct shall

establish conclusively the misconduct for purposes of a disciplinary proceeding

in this State.” SCR 3.435(4)(c).

      In the case before us, Teater has failed to provide any response or

evidence showing a lack of jurisdiction or fraud in the Tennessee proceedings

or any reason our Court should impose a lesser discipline upon her. As such,

we shall follow the Rules of this Court and impose identical discipline.

ACCORDINGLY, IT IS HEREBY ORDERED THAT:

1.    Cassidy Ann Teater is permanently disbarred from the practice of law in

      the Commonwealth of Kentucky, effective from the entry of this Opinion

      and Order;

2.    Pursuant to SCR 3.390, Teater shall, if she has not already done so,

      within ten (10) days from the entry of this Opinion and Order, notify all

      clients, in writing, of her inability to represent them; notify, in writing, all

      courts in which she has matters pending of her permanent disbarment

      from the practice of law; and furnish copies of all letters of notice to the

      Office of Bar Counsel. Furthermore, to the extent possible, Respondent

      shall immediately cancel and cease any advertising activities in which

      she is engaged; and

                                         4
3.   In accordance with SCR 3.450, Teater shall pay all costs associated with

     these disciplinary proceedings against her, and for which execution may

     issue from this Court upon finality of this Opinion and Order.

     All sitting. All concur.

     ENTERED: February 20, 2020.




                                      5
F




                                     2019-SC-000598-KB


    KENTUCKY BAR ASSOCIATION                                             MOVANT


    V.                               IN SUPREME COURT


    CASSIDY ANN TEATER                                            RESPONDENT


                                             ORDER


          Cassidy Ann Teater has moved this Court pursuant to CR1 59.05 to alter,

    amend, or vacate our February 20, 2020, Opinion and Order subjecting her to

    reciprocal discipline and permanently disbarring her from the practice of law

    after she was prohibited from practicing law in the courts of Tennessee by

    order of the Supreme Court of Tennessee. The prohibition was tantamount to

    disbarment. She requested we abate enforcement of our decision pending the

    outcome of her challenge to the Tennessee order currently pending in that

    state. The Kentucky Bar Association (KBA) has responded and does not oppose

    the motion.

          On April 30, 2020, we entered a show cause order requiring Teater to file

    medical and/or professional proof supporting her assertions and requiring

    counsel to file an affidavit setting out the current status of the Tennessee



          1 Kentucky Rules of Civil Procedure.
challenge. These actions were to be completed on or before May 30, 2020.

      On June 24, 2020, Teater filed a Motion for Enlargement of Time in

which to file the required medical records. Although filed twenty-five days out

of time, Teater did not allege the tardiness was the result of excusable neglect

as required by CR 6.02(b), nor did the motion specify the length of enlargement

sought. Attached to the motion were records Teater stated had been received

the day before filing the motion. The tendered records do not appear to show

Teater has been “effectively rendered incapable of doing virtually anything on

her own,” as alleged in her CR 59.05 motion. Teater indicated additional

records were expected to be forthcoming. To date, counsel has failed to file the

required affidavit. The KBA has responded and does not oppose the motion.

      THEREFORE, IT IS HEREBY ORDERED:

      Cassidy Ann Teater’s motion to abate enforcement of our Opinion and

Order entered on February 20, 2020, in Kentucky Bar Association v. Teater,

2019-SC-000598-KB, is DENIED. Likewise, the tardy motion for enlargement

of time is DENIED.

      All sitting. All concur.

      ENTERED: July 9, 2020.




                                        2